Voto disidente del
Juez Presidente, Señor Trías Monge,
sobre denegatoria de solicitud de revisión, a la cual se unen los Jueces Asociados, Señores Rigau y Dávila.
San Juan, Puerto Rico, a 21 de mayo de 1980
Disiento respetuosamente de la denegación del auto de revisión solicitado. Las cuestiones que este caso plantea son de carácter novel en Puerto Rico. El Tribunal debe expresarse sobre ellas.
*803La demandante recurrida, la Iglesia de Dios Primitiva, Inc., es una corporación doméstica de fines no pecuniarios organizada en 1947 con el propósito de predicar el evangelio. Posee templos en varios lugares del país. El señor Natalio Reyes ha sido su presidente desde el comienzo.
Para 1971, por razón del traslado de un pastor, los demandados recurrentes y otros seguidores comenzaron a predicar el evangelio por cuenta propia. En enero de 1972 organizaron otra iglesia. Poco más tarde las partes intentaron reconciliarse. Acordaron que determinados miembros de ambos grupos compondrían el gobierno legal de la misión. Se incumplió el acuerdo; el motivo está en disputa. La recurrida demandó para recobrar los bienes muebles o inmuebles en manos de los recurrentes. Los recurrentes impugnan la sentencia en que se ordena la devolución. Sostienen que los pretendidos funcionarios de la recurrida infringieron la constitución y el reglamento de la Iglesia de Dios Primitiva, Inc., ya que sus actuaciones no fueron refrendadas por los organismos eclesiásticos correspondientes, y que la corte de instancia violó la See. 3 del Art. II de la Constitución del Estado Libre Asociado al adjudicar los bienes.
El caso plantea diversas interrogantes. El examen de la constitución de la iglesia revela que su organización no es de índole jerárquica o episcopal, como ocurre con la Iglesia Católica, Apostólica y Romana, por ejemplo, sino de natu-raleza capitular o congregacional, o sea, su órgano máximo de gobierno, cuando éste está definido, usualmente es la conferencia, capítulo o congregación de la totalidad de sus miembros. Desde Watson v. Jones, 80 U.S. 679 (1871), hasta nuestros días — véase Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696 (1976) — esta distinción se ha considerado de importancia para resolver diferentes asuntos concernientes a la relación entre la Iglesia y el Estado. La primera cuestión que suscita la actual controversia es esta-blecer si tal distinción rige en Puerto Rico y, de regir, cuáles son sus efectos.
*804En segundo término, este pleito envuelve el problema de determinar hasta qué punto es lícita la intervención del Estado en disputas entre grupos religiosos sobre la adjudi-cación de bienes en circunstancias como las presentes. Véanse Bouldin v. Alexander, 82 U.S. 131 (1872), y Kedroff v. Saint Nicholas Cathedral, 344 U.S. 94 (1952).
En tercer lugar, debemos pautar nuestro derecho respecto al grado, si alguno, en que los tribunales pueden inquirir sobre si las autoridades eclesiásticas han incumplido las reglas de su propia orden. Véase Comment, Serbian Eastern Orthodox Diocese v. Milivojevich: the Continuing Crusade for Separation of Church and State, 18 Wm. & Mary L. Rev. 655 (1977). La determinaciones de hechos del tribunal de instan-cia sobre este vital aspecto son de naturaleza general y los recurrentes las refutan parcialmente con documentos. La expedición del auto tiene la ventaja adicional de permitir aclarar el expediente. Aun de aceptarse que no ocurrió violación alguna a la constitución y el reglamento de la iglesia es importante exponer las razones que motivaron en tal caso la resolución del Tribunal.
Debemos señalar, por último que en Agostini Pascual v. Iglesia Católica, 109 D.P.R. 172 (1979), expresamente reser-vamos la posición del Tribunal sobre Watson, Kedroff y Bouldin. Debemos exponerla ahora.
Por todo lo anterior expediría el auto.